IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 FRANK JEFFS,                                 : No. 29 EM 2019
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 MR. M.D. OVERMYER,                           :
 SUPERINTENDENT OF SCI FOREST                 :
 FOR DOC, DISTRICT ATTORNEY'S                 :
 OFFICE, FOR PHILADELPHIA, PA AND             :
 ATTORNEY GENERAL,                            :
                                              :
                     Respondents              :

                                        ORDER


PER CURIAM

      AND NOW, this 15th day of July, 2019, the “Motion for Leave of Court to File

Original Application of Writ of Habeas Corpus,” to the extent that it seeks leave to file

original process, is GRANTED. In all other respects, the “Motion for Leave of Court to

File Original Application of Writ of Habeas Corpus” is DENIED.

      The “Motion for Appointment of Counsel,” the “Grounds for Granting Petitioner

ROR Bail,” the “Motion for Judgment Granting Writ of Habeas Corpus,” the “Motion for

Leave of Court to File Supplemental Motion for Judgment for Granting Writ of Habeas

Corpus,” the “Motion to Vacate Order of May 28, 2019 and Motion to Strike Respondent’s

Nunc Pro Tunc Letters of No Response,” the “Motion for Evidentiary Hearing and

Appointment of Counsel,” and the “Motion for Default Judgment for Failure to Contest the

Merits Considered Admission of Guilt” are DENIED.